   8:16-cr-00179-BCB-SMB Doc # 99 Filed: 07/30/21 Page 1 of 2 - Page ID # 216




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                  8:16CR179

        vs.
                                                        ORDER ON APPEARANCE FOR
OZZIE SCOTT,                                          SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on July 30, 2021 regarding Amended
Petition for Offender Under Supervision [92]. Julie B. Hansen represented the defendant.
Kelli L. Ceraolo represented the government. The defendant was advised of the alleged
violation(s) of supervised release, right to retain or appointment of counsel, and any right to
a preliminary hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The government made an oral motion to dismiss Petition for Offender Under
Supervision [75]. The government’s oral motion to dismiss Petition for Offender Under
Supervision [75] is granted without objection.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release and
the defendant should be held to answer for a final dispositional hearing. Fed. R. Crim. P.
32.1(b)(1)(C). The defendant shall appear personally for a final dispositional hearing before
U.S. District Judge Brian C. Buescher in Courtroom No. 5, Roman L. Hruska U.S.
Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 10:00 a.m. on August 12, 2021.
       The government moved for detention based upon risk of flight and danger. The
defendant freely, knowingly, intelligently, and voluntarily waived the right to a detention
hearing. The court finds that the defendant failed to meet his burden to establish by clear
and convincing evidence that he will not flee or pose a danger to any other person or to the
community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion
for detention is granted as to risk of flight and danger and the defendant shall be detained
until further order of the Court.
  8:16-cr-00179-BCB-SMB Doc # 99 Filed: 07/30/21 Page 2 of 2 - Page ID # 217




       The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded a
reasonable opportunity for private consultation with defense counsel. Upon order of a United
States court or upon request of an attorney for the government, the person in charge of the
corrections facility shall deliver the defendant to the United States Marshal for an appearance
in connection with a court proceeding.


       IT IS SO ORDERED.


       Dated this 30th day of July, 2021.

                                                   BY THE COURT:

                                                   s/ Michael D. Nelson
                                                   United States Magistrate Judge




                                              2
